Citation Nr: 1145830	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  09-25 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for status post left shoulder labrum tear repair prior to December 15, 2008, and to a rating in excess of 20 percent from February 1, 2009.

2.  Entitlement to a compensable initial rating for partial tear right knee anterior cruciate ligament.

3.  Entitlement to a compensable initial rating for right leg length discrepancy.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from March 2004 to August 2008.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The issue of increased initial ratings for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran has a stable right knee with full range of motion and without pain on motion.

2.  The Veteran's right leg length discrepancy is 5/8ths of an inch.



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for partial tear right knee anterior cruciate ligament have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2011).

2.  The criteria for a compensable rating for right leg length discrepancy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5275 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

This appeal arises from the Veteran's disagreement with initial rating evaluations following the grant of service connection, the VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is required in the adjudication process because of the other forms of notice-such as notice contained in the rating decision and statement of the case (SOC) have already provided the claimant with the notice of law applicable to the specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).  The Board further notes that the Veteran was provided notice regarding increased ratings by a November 2008 letter from the RO.

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records, VA treatment records and other post service private and military medical records.  The Veteran has been provided VA medical examinations.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  Neither the Veteran nor his representative has indicated that there are any additional records to support the Veteran's claim.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Right Knee

As explained below, the Board finds that the Veteran's right knee disability has not met the criteria for a compensable rating at any time since the grant of service connection.

Service connection was granted and a noncompensable rating was assigned for partial tear right knee anterior cruciate ligament in the September 2008 rating decision on appeal.  The noncompensable rating was assigned under Diagnostic Code 5260, the code for limitation of flexion of the right knee.  Diagnostic Code 5260 requires flexion limited to 45 degrees for a 10 percent evaluation and flexion limited to 30 degrees for a 20 percent evaluation.  When provided a VA examination in June 2008, the Veteran had 140 degrees of painless flexion of the right knee.  Consequently the Veteran did not meet the criteria for a compensable rating under Diagnostic Code 5260.

The June 2008 VA examination revealed that the Veteran had full and painless extension of the right knee.  Consequently the Veteran has not met the criteria for a compensable rating under Diagnostic Code 5261, which requires extension limited to 10 degrees for a 10 percent evaluation and extension limited to 15 degrees for a 20 percent evaluation.

The June 2008 VA examination revealed that the Veteran has no limitation of motion of the right knee and that he does not have arthritis of the right knee.  Consequently the Veteran is not entitled to a compensable rating under Diagnostic Code 5003 which provides for a 10 percent rating when there is degenerative arthritis and there is limitation of motion that is noncompensable under the appropriate diagnostic code.  

In this case the record indicates that the Veteran has full range of motion of the right knee without pain.  The June 2008 VA examiner indicated that there were no "DeLuca" factors.  This indicates that there was no objective evidence of pain with right knee motion and that there was no evidence of pain, or of additional limitations, on repetition of motion.  Consequently, the Veteran has not met the criteria for even a compensable rating under Diagnostic Codes 5003, 5260 or 5261 when these factors are taken into consideration.  See 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).

Diagnostic Code 5257 provides that slight recurrent subluxation or lateral instability warrants a 10 percent evaluation and moderate recurrent subluxation or lateral instability warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The medical evidence of record indicates that the Veteran does not have any instability of the right knee.  Consequently the Veteran is not entitled to a compensable rating under Diagnostic Code 5257.

Because the Veteran has not met the criteria for a compensable rating for his right knee disability under any applicable diagnostic code at any time since the grant of service connection, a compensable initial rating for partial tear right knee anterior cruciate ligament is not warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).


III.  Right Leg Discrepancy

The September 2008 rating decision on appeal granted service connection and a noncompensable rating for right leg length discrepancy.  The record indicates that the Veteran underwent a right hip replacement while in service and since that time his right lower extremity has been longer than his left lower extremity.  The Veteran asserts that he must now wear a shoe lift and that he now has a limp due to the lengthening of his right leg.

The RO assigned the noncompensable rating for the Veteran's right leg length discrepancy under Diagnostic Code 5275.  Diagnostic Code 5275 provides for a 10 percent rating for shortening of a lower extremity by 11/4 to 2 inches.  In this case the August 2008 VA examination report and an April 2009 VA outpatient treatment record both note that the Veteran's left leg is 5/8 of an inch shorter than the right leg.  The August 2008 examiner noted that the Veteran's gait was nonantalgic.  In this case the Board finds that Diagnostic Code 5275 is the most appropriate code for rating the Veteran for his right leg length discrepancy.  As the length discrepancy has always been noted to be less than one inch, the Veteran has not met the criteria for a compensable rating for his right leg length discrepancy at any time since the grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).


IV.  Extraschedular Consideration

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) (2011).  The record does not reflect that the Veteran has required any hospitalizations due to his right knee disability or due to his right leg length discrepancy since the grant of service connection.  In addition, the record reveals that the Veteran works full time for the Forest Service and there is no indication in the record that his right knee or right leg disabilities markedly interfere with his employment or daily activities, beyond what is contemplated in the rating schedule.  Here, the rating criteria reasonably describe the Veteran's symptoms and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  




ORDER

Entitlement to a compensable initial rating for partial tear right knee anterior cruciate ligament is denied.

Entitlement to a compensable initial rating for right leg length discrepancy is denied.


REMAND

The Veteran's most recent VA examination of the left shoulder for rating purposes was performed in June 2008.  The Veteran more recently underwent left shoulder surgery in December 2008.  Although post-surgical follow up notes included range of motion testing, no mention was made of whether there would be additional limits on functional ability of the left shoulder on repeated use or during flare-ups.  As the Veteran's left shoulder has not been examined regarding the DeLuca factors since the December 2008 surgery, the Veteran must be provided a new VA examination to determine the current severity of his left shoulder disability.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination to determine the current nature and extent of his left shoulder disability.  The claims file should be provided to the examiner for review prior to the examination.  All indicated tests and studies, including range of motion studies in degrees, should be performed.  The examiner should perform tests of joint motion against varying resistance.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  The examiner should be requested to identify any objective evidence of pain and all functional loss due to pain.  The examiner should specifically indicate the ranges of left shoulder motion performed without pain and the range of motion accompanied by pain.  The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  The examiner should also provide an opinion concerning the impact of the service-connected left shoulder disability on the Veteran's ability to work.  The rationale for all opinions expressed should be explained. 

2.  Upon completion of the above requested development readjudicate the Veteran's claim.  The Veteran and his representative should be provided a supplemental statement of the case and be afforded the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


